DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/20 and 2/26/21 have been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakano et al (US 2021/0139832) in view of Hara et al (US 11,037,066).
As to claim 1, Sakano et al teaches a location estimating apparatus (figure 1), comprising:
a data acquisition unit  (elements 102-104, 107-109) configured to acquire measurement values of sensors that measure a radio wave from a transmission source, and location information of the sensors;
a class classification unit (121A and paragraphs 157, 158) configured to classify the acquired measurement values into classes through use of a relative location and a degree of dissimilarity between the measurement values of the sensors; and

a location estimation unit (121C and paragraphs 148, 159) configured to estimate a location of the transmission source, based on the classified measurement values and the location information of the sensors.
Sakano et al fails to teach measurement value for each pair of sensors.  Hara et al teaches measurement value for each pair of sensors (col. 3, lines 58-col.4, lines 3).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Hara et al into the system of Sakano et al in order to estimate one or more sensors among the plurality of sensors to be a source of outlierness. 
As to claims 7-9, recite limitations substantially similar to the claim 1. Therefore, these claims were rejected for similar reasons as stated above.
Allowable Subject Matter
Claims 2-6, 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 2, 5, 10, the prior arts fails to teach further comprising the relative location is a relative distance or a relative direction, and the class classification unit includes: a feature vector generation unit configured to generate a feature vector having, as elements, the relative location and the degree of dissimilarity for each pair of the sensors; an outlier discrimination unit configured to discriminate presence or absence of an outlier of the feature vector; an outlier class classification means for unit configured to, when there is the outlier, classifying classify measurement values that 
Dependent claims 3, 4, 11-20 are objected for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
	September 14, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642